DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-22 are pending.
Claims 1, 4-5, 7-8 are amended.
Claims 21-22 are newly added.
Response to Arguments
Applicant’s arguments, see page 6, filed 12/17/2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 4, 7 and 8 have been withdrawn per applicant’s amendments.
Applicant's arguments filed 12/17/2021 regarding the 103 rejections have been fully considered but they are not persuasive. Applicant argues the combination of Rasbornig in view of Yang fails to disclose the limitations recited in amended claim 1. Applicant argues claim 1 recites “the first sensor comprises a GMR sensor, a TMR sensor, an AMR sensor, a Hall Sensor,  a Piezoelectric pressure sensor, or a capacitive pressure sensor and the second sensor comprises the GMR sensor, the TMR sensor, the AMR sensor, the Hall Sensor, the Piezoelectric pressure sensor, or the capacitive pressure sensor which is different from that of the first sensor.”. Furthermore, applicant argues Rasbornig teaches that the sensor 202 and 204 are of the same type of magnetic sensors, not different magnetic sensors as required by the claim and Yang does not make up the deficiencies of Rasbornig.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, It is unclear as to which sensor arrangement is being claimed.  Specifically, claim 1 recites that “the first sensor comprises a giant magnetoresistance (GMR) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 14-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasbornig et al US 20120074972 (hereinafter “Rasbornig”).
Regarding claim 1, Rasbornig discloses an apparatus (system-200) for detecting a physical variable (magnetic field), having the following features: a first sensor (sensor-202) which is designed to detect a physical variable on the basis of a first detection principle (Hall effect sensor); and a second sensor (sensor-204) which is designed to detect the physical variable on the basis of a second detection principle (GMR sensor), the first detection principle differing from the second detection principle, and the first sensor and the second sensor being accommodated in a common housing (chip-105), wherein the first sensor comprises a Hall Sensor (sensor -202 can be a Hall Sensor, Paragraph 0016 and 0023) wherein the second sensor comprise the GMR sensor (paragraph 0016 and 0023) which is different from that of the first sensor. (Paragraphs 0016, discloses both sensors (202, 204) are different respective magnetic field sensors detecting the same physical variable and are not limited to just magnetic field sensors. Paragraph 0023-0024 states that the sensors can utilize different sensing principles (detection principles) with respect to their measured values, including processes, technological performance, and specification, size and/or placement of the sensors themselves and biasing.) 
Regarding claim 2, Rasbornig discloses the first sensor (sensor-202) being a first semiconductor-based sensor (monolithic integrated circuit) and the second sensor (sensor-204) 
Regarding claim 3, Rasbornig discloses the physical variable being a magnetic field. (Paragraph 0016)
Regarding claim 4, Rasbornig discloses the first sensor (sensor-202) comprising the Hall sensor. (Paragraph 0016)
Regarding claim 5, Rasbornig discloses the second sensor (sensor-204) comprising the GMR sensor, the TMR sensor, or the AMR sensor. (Paragraph 0016)
Regarding claim 11, Rasbornig discloses the first sensor (sensor-202) and the second sensor (sensor-204) being implemented on the same semiconductor chip (single chip-105).
Regarding claim 14, Rasbornig discloses the first sensor (sensor-202) being designed to output a first sensor signal (main signal path) having information relating to the physical variable detected on the basis of the first detection principle, and the second sensor (sensor-204) being designed to output a second sensor signal (secondary signal path) having information relating to the physical variable detected on the basis of the second detection principle. (Paragraph 0012-0014, 0023-0029)
Regarding claim 15, Rasbornig discloses a system (system-200) for detecting a physical variable (magnetic field), having the following features: an apparatus as claimed in claim 1 (in view of Yang as disclosed above); and an error recognition circuit (biasing comparsion-234 sends signal to DSP-220 for further analysis) which is designed to recognize an error in the first sensor (sensor-202) and/or in the second sensor (sensor-204) on the basis of at least one first sensor signal (main signal path) provided by the first sensor and/or at least one second sensor signal (secondary signal path) provided by the second sensor. (Paragraph 0015, 0024-0029)
Regarding claim 16, Rasbornig discloses the error recognition circuit (biasing comparsion-234 sends signal to DSP-220 for further analysis) being designed to recognize an error on the basis of a comparison of the first sensor signal (main signal path) with the second sensor signal (secondary signal path). (Paragraph 0015, 0024-0029)
Regarding claim 21, Rasbornig discloses the second sensor comprising the GMR sensor,  the TMR sensor, or the AMR sensor. (Paragraph 0016 discloses sensor-204 is a GMR sensor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rasbornig et al US 20120074972 in view of Lin US 20130283912.
Regarding claim 6, Rasbornig discloses the apparatus according to claim 1.
However,  Rasbornig fails to disclose the physical variable being a pressure. Lin discloses the physical variable being a pressure. (Paragraph 0017)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the physical variable design of Lin into Rasbornig for the purpose of decreasing 
Regarding claim 7, Rasbornig discloses the apparatus according to claim 1.
However, Rasbornig fails to disclose the first sensor comprising the piezoelectric pressure sensor, which is designed to detect a pressure on the basis of the piezoelectric effect. Lin discloses the first sensor (capacitive arrangement-106) comprising  the piezoelectric pressure element which is designed to detect a pressure on the basis of the piezoelectric effect. (Paragraph 0017)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the physical variable design of Lin into Rasbornig for the purpose of increasing detection accuracy. The modification would allow for higher detection accuracy due to the sensitivity of the sensor.
Regarding claim 8, Rasbornig discloses the apparatus according to claim 1.
However, Rasbornig fails to disclose the second sensor comprising the capacitive pressure sensor, which is designed to detect a pressure on the basis of a capacitance, which can be changed, by pressure. Lin discloses the second sensor (capacitive arrangement-108) comprising capacitive pressure sensor which is designed to detect a pressure on the basis of a capacitance which can be changed by pressure. (Paragraph 0017)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pressure element design of Lin into Rasbornig for the purpose of increasing detection accuracy. The modification would allow for higher detection accuracy due to the sensitivity of the sensor.
Regarding claim 22, Rasbornig discloses the apparatus according to claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pressure element design of Lin into Rasbornig for the purpose of increasing detection accuracy. The modification would allow for higher detection accuracy due to the sensitivity of the sensor.

Claims 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasbornig et al US 20120074972 in view of Dawson US 20130317772.
Regarding claim 9, Rasbornig in view of Yang discloses the apparatus according to claim 1.
However, Rasbornig fails to disclose the first sensor and the second sensor being implemented on different semiconductor chips. Dawson disclose the first sensor (arrangement-110) and the second sensor (arrangement-112) being implemented on different semiconductor chips (implemented on substrate-130 and substrate 140 respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the different semiconductor chips design of Dawson into Rasbornig for the purpose of decreasing repair cost. The modification would allow for replacing a single sensor without replacing both sensors.
Regarding claim 10, Rasbornig discloses the apparatus according to claim 9.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the semiconductor chip design of Dawson into Rasbornig for the purpose of making a smaller compact device due to being able to place both chips on a common leadframe. The modification would allow for a reduction in repair cost.
Regarding claim 12, Rasbornig discloses the apparatus according to claim 1.
However, Rasbornig fails to disclose the common housing having molding compound, which at least partially surrounds one or more semiconductor chips of the first sensor and of the second sensor. Dawson discloses the common housing having molding compound, which at least partially surrounds one or more semiconductor chips of the first sensor and of the second sensor. (Paragraph 0017)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the common housing design of Dawson into Rasbornig for the purpose of increasing the life of the device by using a molding compound to add protection. The modification would allow for protecting the device from potential damage.
Regarding claim 13, Rasbornig discloses the apparatus according to claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the common housing design of Dawson into Rasbornig for the purpose of making a smaller compact device. The modification would allow for a reduction in production cost.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasbornig et al US 20120074972 in view of Yang US20110265574.
Regarding claim 18, Rasbornig discloses the apparatus according to claim 1.
However, Rasbornig fails to disclose the first sensor comprises the GMR sensor, and the second sensor comprises the TMR sensor (Although Rasbornig does disclose using different magnetic field sensors, it does not disclose the other types specifically.). Yang discloses the first sensor (element-1130) comprises the GMR sensor, and the second sensor (element-1140) comprises the TMR sensor. (See paragraph 0071, which discloses the first and second sensor can be selected from a group consisting of GMR and TMR sensors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the sensor design of Yang into Rasbornig for the purpose of increasing the life of the device. The modification would allow for a longer lasting device by using sensors that have low power consumption, less temperature drift and less aging deterioration.
Regarding claim 19, Rasbornig discloses the apparatus according to claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the sensor design of Yang into Rasbornig for the purpose of decreasing result transmission durations. The modification would allow for using sensors that have fast response times, excellent repeatability and less aging deterioration.
Regarding claim 20, Rasbornig discloses the apparatus according to claim 1.
However, Rasbornig fails to disclose the first sensor comprises the TMR sensor, and the second sensor comprises the AMR sensor (Although Rasbornig does disclose using different magnetic field sensors, it does not disclose the other types specifically.). Yang discloses the first sensor (element-1130) comprises the TMR sensor, and the second sensor (element-1140) comprises the AMR sensor. (See paragraph 0071, which discloses the first and second sensor can be selected from a group consisting of TMR and AMR sensors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the sensor design of Yang into Rasbornig for the purpose of decreasing result transmission durations. The modification would allow for using sensors that have fast response times, high stability and less aging deterioration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855